COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                        October 20, 2015

        Edmundo O. Ramirez                              Margil Sanchez
        Ellis, Koeneke & Ramirez, L.L.P.                PO Box 297
        1101 Chicago Ave.                               Rio Grande City, TX 78582-0297
        McAllen, TX 78501-4822                          * DELIVERED VIA E-MAIL *
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-15-00465-CV
               Trial Court Case Number:     DC-03-350
               Style: Adolfo R. Martinez
                      v.
                      Noel P. Benavides, et al.

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                             _____________________________
                                                             Luz Estrada
                                                             Deputy Clerk, Ext. 53219




        cc: Carmen Benavides Ramirez (DELIVERED VIA E-MAIL)
        Edmundo O. Ramirez (DELIVERED VIA E-MAIL)